Citation Nr: 1625830	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  15-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran presented testimony before the undersigned at a March 2016 Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Sleep apnea is related to service.


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As will be discussed in detail below, the Board is granting entitlement to service connection for sleep apnea.  This is a full grant of the benefits sought on appeal with respect to his service connection claim.  As such, no further discussion of VA's compliance with its duties to notify and assist is necessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has contended that sleep apnea began during active duty service.  While service treatment records do not reflect treatment for sleep apnea, the Veteran was treated for asthma exacerbation in February 2004.  He reported breathing problems in March 2004 and was diagnosed with restrictive airway disease and allergic rhinitis.  The Veteran was seen in May 2006 for symptoms of throat pain and nausea.  He was diagnosed with chronic tonsillitis.  The Veteran has indicated that these symptoms occurred every few months, and that the onset was during active duty.

March 2010 private medical records reflect a diagnosis of sleep apnea.

The Veteran submitted a lay statement dated in September 2010 from a friend who noted that, when he and the Veteran both returned from service, he noticed that the Veteran was very fatigued at all times, even after a full night's sleep.  He reported that, since 2004, he observed and noticed that the Veteran would snore heavily and stop breathing at times during his sleep. 

The Veteran was provided with a VA examination in December 2010.  He reported that his sleep problems did not manifest until he was deployed in Afghanistan in 2003-2004.  While serving in Afghanistan in 2004, he began snoring, waking up in the middle of the night short of breath, cessation of breathing, restlessness in the morning, fatigue and daytime somnolence; however, he never reported this to a medic, and no treatment given for this while in service.  After he left service, he went to VA El Paso in 2009 and told the doctor about the same problems.  He had sleep studies and was diagnosed with obstructive sleep apnea.  The examiner noted that his service treatment records showed no treatment for sleep apnea, but that his buddies witnessed some of his sleep apnea symptoms.  The examiner found that the Veteran's sleep apnea was not related to service.  He indicated that, based on the Veteran's history and review of record, it was less likely than not related to his Gulf War exposure since there was no record of him being seen or treated for sleep apnea on his service medical record.

A June 2012 letter from the El Paso Sleep Center reflects the Veteran's reports that he began having symptoms of sleep apnea while on active duty.  The examiner found that, in reviewing the Veteran's service treatment records, he had recurrent tonsillitis.  He was referred to an ENT specialist for nasal obstruction.  He described difficulty breathing at night and was told he had asthma.  The examiner opined that, in view of the symptoms he described at the time he was active duty military, it was very likely the Veteran had obstructive sleep apnea while on active duty.

The Veteran was provided with another VA examination in October 2014.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred or caused by service injury.  The examiner provided the rationale that the post-deployment questionnaire was significant only for breathing difficulty, which was attributed to asthma.  The examiner noted that breathing problems associated with sleep apnea occurred while sleeping, when an individual awakens gasping for breath.  The examiner found that the Veteran did not have a chronic disability pattern documented related to sleep apnea during service or immediately following service right after service.  She noted that there was no documented chronic disability pattern related to sleep apnea until 2009 and that, as his active duty service ended in 2004, sleep apnea did not occur during service.

The private examiner from the El Paso Sleep Center also wrote a letter dated in December 2014.  According to the records from the VA, patient went to the emergency room with a history of recurrent tonsillitis.  The examiner noted that records from the military also revealed that he had allergic rhinitis at one time.  The Veteran described symptoms of snoring at that time.  The examiner opined that, in view of the Veteran's symptoms that he described at the time that he was active duty military, it was likely that the Veteran had obstructive sleep apnea while he was active in his service.

The Veteran submitted a letter from another private examiner in November 2015.  The examiner acknowledged the Veteran's contentions that he began having symptoms of obstructive sleep apnea when he was active duty military.  The examiner noted that the Veteran had recurrent tonsillitis and was told he had asthma in service.  The examiner opined that, in view of the symptoms he described at the time he was active duty military, it was very likely that the Veteran had obstructive sleep apnea while on active duty. 

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for sleep apnea.

As an initial matter, the record shows that the Veteran has a current diagnosis of sleep apnea based on the results of a sleep study test.  See March 2010, June 2012, November 2015 private medical record from El Paso Sleep Center.  As such, the Board finds the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167.
The Veteran has contended that he began having symptoms of sleep apnea, including snoring and waking in the night, gasping for air, while serving in Afghanistan.  He submitted a buddy statement from a friend who observed these symptoms as well, and noted that the Veteran was frequently tired during the day.  

The Board notes that lay people are competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Veteran and his friend are competent to provide lay evidence with regard to his symptoms of sleep apnea.  Moreover, the Board finds these statements to be credible as the Veteran has been consistent in these contentions, and there is no conflicting evidence in the record.  Thus, the Board finds that the Veteran had symptoms of sleep apnea during service. Accordingly, the second Shedden element has also been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167.

With regard to a nexus between in-service symptoms and his current diagnosis, the Board notes that there are conflicting medical opinions in the record.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In doing so, the Board can favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The Board finds that the VA opinions provided in December 2010 and October 2014 to be minimally probative as these negative opinions appear to be based on the lack of a diagnosis of sleep apnea in the Veteran's service treatment records or "documented" treatment for sleep apnea in the years following service.  Relying on the absence of evidence in medical records, without regard for lay statements, to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).

Moreover,  the VA examiner did not provide a rationale for her opinions.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against the other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, the private opinions of record, dated in June 2012, December 2014, and November 2015, addressed the Veteran's lay statements and service treatment records reflecting breathing problems and allergic rhinitis, and included rationales to support a link between the Veteran's reported symptoms, his treatment in service, and his current diagnosis of sleep apnea.  As such, these opinions are of great probative value.

Therefore, the Board finds that the competent, probative evidence of record, which includes the lay evidence of records and private medical opinions, supports a grant of entitlement to service connection for sleep apnea.

This evidence shows that the Veteran currently has obstructive sleep apnea, that his symptoms of obstructive sleep apnea likely began during service, and that medical evidence provides a nexus between his in-service symptoms and his current diagnosis.  For these reasons, the Board finds that the criteria for service connection for sleep apnea, as directly incurred in service, have been met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




	


Department of Veterans Affairs


